Citation Nr: 1414606	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from March 1985 to March 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in Atlanta, Georgia.

In January 2011, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded this appeal for additional evidentiary development.  The development having been completed, the appeal has since been returned to the Board for further appellate action.  

The Veteran submitted additional private medical records after the most recent supplemental statement of the case.  The Veteran's representative included a waiver of the Veteran's right to have these records considered by the RO in January 2014.  Moreover, the Board has reviewed the records and finds that, to the extent they are relevant to this issue, they are duplicate copies of records previously considered.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Thoracic scoliosis was noted at the examination at entry into service.  

2.  Thoracic scoliosis was not worsened beyond the natural progress of the disease by service.  

3.  Arthritis of the spine did not become manifest within 1 year of service separation.  

4.  No current back disability is related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 1153, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a back disability.  He maintains that his back was normal when he entered service, that he sustained a back injury during service, and that he currently has a back disability that is related to service.  

Regarding a current back disability, the most recent VA examination in May 2012 includes diagnoses of thoracic scoliosis and degenerative joint disease of the lumbosacral spine.  A March 2011 MRI reveals findings of lumbar arthropathy and mild lumbar spondylosis.  The Board notes that "spondylosis" is defined as degenerative joint disease affecting the lumbar vertebrae.  See Dorlands Illustrated Medical Dictionary, 1563 (28th ed. 1994).  

Regarding the currently diagnosed scoliosis, the service treatment records reflect that this diagnosis was specifically noted on the March 8, 1985 enlistment examination report, which included abnormal findings for the spine confirmed by X-ray, and specified "mild-mod - scoliosis dorsal."  The Veteran was referred that same day for an orthopedic consultation.  It was noted that the Veteran had previously undiagnosed thoracic-lumbar scoliosis, picked up "today" on chest X-ray.  No other problems were found.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board acknowledges that there was no complaint of back pain at the time of the examination and no history of problems with the back.  Also at service entry, the Veteran completed a report of medical history on which he noted no history of recurrent back pain.  However, in order to find that the presumption of soundness does not attach, a disorder need not be symptomatic at entry, only noted by the examiner.  While the Veteran's thoracic scoliosis may have been asymptomatic at the time of entry, it was noted by the examiner on the examination report.  See Verdon v. Brown, 8 Vet. App. 529, 534-5 (1996).  

Accordingly, with respect to scoliosis of the thoracic-lumbar spine, the presumption of soundness does not attach.  The Veteran was not in sound condition at service entry with respect to the noted disorder, and the only benefits that can be awarded are for aggravation of the scoliosis by application of 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306, Wagner, 370 F.3d at 1096.  

Regarding the other current diagnosis-degenerative joint disease of the lumbosacral spine-there was no such notation on the enlistment examination report.  Accordingly, the presumption of soundness attaches regarding degenerative joint disease.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-1 (1995).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon, 8 Vet. App. 529.

Following the service entrance examination, the Veteran was examined again on April 18, 1985 and October 21, 1986.  On each report, it was noted that his scoliosis was asymptomatic.  The Veteran reported no history of recurrent back pain.  

The Veteran was seen on October 21, 1987 for complaints that he strained his back lifting the previous day.  He complained of upper and mid back pain after lifting a heavy object.  The diagnosis was a muscle strain.  The Veteran continued to experience back symptoms following the injury and on December 1, 1987 was seen at sick call for complaints of upper back pain "chronic" since October 21, 1987.  The diagnosis was muscle sprain secondary to scoliosis.  

On December 7, 1987, the Veteran was seen again with improvement of symptoms since the prior visit.  It was noted that he was able to function at his duties provided he does not lift very heavy objects.  It was also noted that he had been diagnosed since entry but had few problems with it.  The only diagnosis was dextroscoliosis (prefix "dextro" specifies curvature to the right versus "levo" for left).  

On January 17, 1988, the Veteran was seen in sick bay for complaint of back pain.  The diagnosis was muscle strain secondary to scoliosis.  The Veteran was referred to the local emergency room that same day.  The emergency room examiner made the notation "= obvious ? (r) scoliosis."  The diagnosis was muscle pain.  

The Veteran was seen again on February 4, 1988 for low back pain and was referred to the spine clinic.  A February 16, 1988 spine clinic note reveals complaint of pain in the mid thoracic region after lifting heavy objects with no radiculopathy.  X-rays were unchanged showing right thoracic scoliosis.  The diagnosis was right thoracic scoliosis - stable and subscapular bursitis secondary to strain.  A February 24 physical therapy note reveals decreasing subjective symptoms and some relief following treatment with ice.  

The final note on March 18, 1988 reveals that the Veteran was feeling well and was without complaints.  The Veteran was found to have reached a therapeutic plateau.

No service separation examination is of record.  

After service, there is no record of treatment for the back until the current claim, more than 15 years after service separation.  A private physician's report dated October 11, 2006 reveals that the Veteran was being treated for middle back pain.  

The report specifies that he "has never been treated for this."  

X-rays were reviewed and the only disability diagnosed was scoliosis.  

The report of a VA examination in August 2009 reveals the Veteran's account that, after leaving service, by and large he was comfortable.  He had back pain from time to time.  About four years prior (2005), he had spontaneous onset of back pain, which gradually became worse.  He was lifting weights up until that time.  At the time of the examination, the back pain was not very severe and was not present every day.  On occasion, he would wake up with a stiff back and it would hurt until loosening up.  X-rays of the spine were normal at that time, with the exception of scoliosis.  The diagnosis was mechanical back pain.  Examination and X-rays were described by the examiner as "normal" except for the scoliosis.  

While the Board acknowledges that the Veteran experienced several exacerbations of back symptoms during service that were attributed to his pre-existing scoliosis, the Board finds that a preponderance of the evidence is against a finding of in-service aggravation of scoliosis, i.e., a permanent worsening of the disease during service.  

While service treatment records include conditions such as muscle strain noted as secondary to scoliosis and subscapular bursitis noted as secondary to strain, these conditions are not found currently.  Thus, they do not represent a permanent "worsening" of scoliosis.  The in-service finding "= obvious ? (r) scoliosis" may suggest an increase in the disability; however, the examiner did not support such a finding by his diagnosis, which was simply muscle pain.  There was no description of the nature and extent of any increase in the disability if that is in fact what was intended by this short-hand notation.  

Highly probative in the Board's finding that there was no aggravation is the Veteran's report in March 1988 that he was feeling well and without complaints regarding the back.  Also probative is the extended period after service without treatment for back complaints and without filing a claim with VA.  Of particular significance is the Veteran's own timeline of symptom recurrence as related to the August 2009 VA examiner.  His notation that he was by and large comfortable after service with spontaneous onset of back pain in 2005 associated with weight-lifting, which gradually became worse constitutes probative and reliable evidence that there was no worsening of the scoliosis associated with service, but that symptoms abated following treatment in service and he remained largely asymptomatic for the period leading up to the 2005 injury.  

In effect, at this time the Veteran himself provided highly probative factual evidence against his own claim. 

These reports are also probative evidence that there was no manifestation of arthritis within 1 year of service separation.  Indeed, the first evidence of arthritis does not appear in the record until a March 2011 MRI report, which revealed marked facet arthropathy at L4-5 and mild multilevel lumbar spondylosis.   X-rays were taken by a private physician in October 2006 and by the August 2009 VA examiner.  Those X-rays were remarkable only for scoliosis and did not reveal any arthritis or degenerative joint disease.  The report of VA examination in May 2012 reveals diagnoses of thoracic scoliosis and lumbosacral degenerative joint disease.  X-rays revealed no progression of scoliosis since the prior X-rays in 2009.  

The Veteran recently (after filing his claim) has implied that his back continued to be symptomatic throughout the end of service and after service.  In correspondence dated April 4, 2011, he expressed that he should have continued to complain about his back until they medically discharged him, and that he was uninsured and could not seek medical help.  The Veteran testified that he has been wearing a back brace and treating his symptoms with over-the-counter medications since service.  

However, to the extent these very recent assertions imply that the Veteran continued to experience elevated back symptoms throughout service and after service, they conflict with his own prior statements to medical treatment providers in March 1988 and August 2009, discussed above.  In comparing the separate accounts, the Board attaches greater weight to the accounts given to medical treatment providers than to the Veteran's recent accounts made in support of his claim for benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service and after service.  Rather, it is the accuracy of the Veteran's recent accounts which the Board finds lacking.  Simply stated, the Board finds the Veteran's prior statements, done during treatment and closer to the events in question, to be more historically accurate.     

There is no medical opinion that purports to relate any current disability of the back to service.  Indeed, the medical opinion evidence weighs decidedly against a relationship between the Veteran's current degenerative joint disease and service and against any aggravation of scoliosis by service.  

The August 2009 VA examiner opined that it is less likely as not that the Veteran's current low back condition was caused by or a result of the mid thoracic pain and upper lumbar pain suffered during service.  The rationale was that, while there is documentation that the Veteran had mid thoracic and low back pain during service, he was treated for this and it apparently abated.  The nature of the symptoms in service was spasms in the upper back and scapular area.  During his service, the low back component was never stressed.  Following release from service he had no significant complaints of back pain until four years ago, approximately 15 years following service, and at this time his back pain is minimal and is suggestive of the sort of mechanical low back pain one sees in a person of his age.  

The May 2012 examiner opined that a back disability was less likely than not incurred in or caused by service.  The rationale was that the Veteran had two concurrent spine conditions: thoracic scoliosis (pre-existing), and low back pain.  According to the examiner, the pain experienced in service was associated with the scoliosis.  Moreover, his lumbosacral X-ray showed minimal changes consistent with age.  On leaving service, the Veteran did work requiring constant activity.  In about 2005, he was lifting weights when the current low back symptoms began.  Hence, it is unlikely that his current low back condition was caused by service.  

Regarding scoliosis, the examiner opined that scoliosis clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progress by an in-service injury, event, or illness.  

The Board interjects that, because the presumption of soundness does not attach with respect to scoliosis, it is not necessary to rebut the presumption by clear and unmistakable evidence. 

In providing a rationale, the Board acknowledges that the May 2012 examiner used some confusing terminology; however, the Board finds that the meaning of the opinion is readily apparent to any plain reading:  The examiner stated that it was likely that service aggravated the scoliosis, but then stated that "[t]his is not the question asked.  It is whether the condition was permanently aggravated.  It is unlikely that this is the case.  After leaving the service, he worked in careers that required considerable activity.  More recently the condition has worsened and this is likely to be due to natural progression."  

The Board acknowledges that the May 2012 examiner's opinion demonstrates a misunderstanding on the part of the examiner as to the legal definition of "aggravation."  However, in the context of the entire opinion, it is apparent that examiner used the term aggravation to mean exacerbation or a temporary worsening.  His distinction between "aggravation" and "permanent aggravation" makes this clear, as does his specific finding that scoliosis clearly and unmistakably was not aggravated beyond its natural progress by service.  The law and regulations define "aggravation" in terms of a permanent worsening of the disability beyond its natural progress.  Thus, the law and regulations do not acknowledge the concept of temporary aggravation, as the examiner implied.  

The Veterans Court has held that an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336 (1997).  The Board has tried to do this in this case.  Here, in light of the examiner's ultimate conclusion that there was no aggravation beyond the natural progress of the disease and no permanent aggravation, there is no doubt that the examiner used the term aggravation in the first sentence of his rationale as a temporary condition, which the Board interprets as the equivalent of exacerbation.  

The Veteran has submitted numerous written accounts of his contentions and he clearly believes that he did not have a back disability at entry into service, and that his current back disability began in service.  The Veteran's contention that he had no back symptoms until he entered the service is fully acknowledged and is supported by the entrance examination report and report of medical history.  However, despite his lack of symptoms, he had scoliosis prior to service, which was demonstrated by X-rays taken during the entrance examination.  The evidence on this point is clear.  His symptoms in service were attributed by his treatment providers in service as secondary to his pre-existing scoliosis.  The findings on the entrance examination are far more probative as to the presence of a disability at service entrance than the Veteran's acknowledged lack of symptoms.  As discussed above, his account to the August 2009 examiner of minimal symptoms after service until sudden onset of symptoms in 2005 is inconsistent with a finding of in-service aggravation of scoliosis.  

To the extent the Veteran is attempting to relate the onset of arthritis to service, the Board finds that establishing the etiology of a disease process such as "arthritis" is not capable of lay observation, but requires medical knowledge, particularly where, as here, initial diagnosis comes many years after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); but see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay persons are competent to provide opinions on some medical issues).  

In sum, the Board has found that (1) the Veteran had a single spine disability (scoliosis) at entry into service; (2) the presumption of soundness does not attach regarding the diagnosis of scoliosis; (3) scoliosis was exacerbated during service, as manifested by muscle strains and subscapular bursitis; however, those conditions abated following service, and the pre-existing scoliosis is no worse currently than it was prior to service; (4) in addition to scoliosis, the Veteran also currently has degenerative joint disease of the lumbosacral spine, which was not noted in service, did not become manifest within one year of service separation, and has been found by a preponderance of the evidence to be unrelated to service.  

In light of the above findings, the Board concludes that service connection for a back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained the service treatment records and VA outpatient records.  In October 2011, the Board remanded this appeal in part to obtain treatment records identified by the Veteran.  The Board instructed the RO to contact the Veteran and ask him to provide authorization to obtain private treatment record from individuals he identified in a May 2011 letter.  The RO contacted the Veteran in October 2011 and provided authorization and release forms.  The Veteran completed authorization and release forms for the Gwinnett Medical Center (Dr. Manley Burton) and Dr. Carolyn Petrey.  The RO requested records from each of the treatment providers.  The records from Gwinnet Medical Center were obtained and associated with the claims file.  A response was received in February 2010 from Dr. Carolyn Petrey that there were no records for the Veteran at their office and that records were destroyed after 10 years.  

The Board acknowledges the Veteran's confusion as to RO's description of a "negative response" from Dr. Petrey (see June 25, 2012 correspondence).  In fact, the February 2012 response from Dr. Petrey's office was "no records at our office-destroyed after 10 yrs."  The RO sent a second request in August 2013 with a full spelling of the Veteran's middle name instead of just the middle initial.  The response received in August 2013 was that this spelling did not correspond to any records and that the Veteran was last seen on "2/5/01."  The Board interprets the double underscore beneath the 01 as an allusion to the prior notation that records are destroyed after 10 years.  

Simply stated, the records of the Veteran were destroyed in 2011, after 10 years.

Records were also obtained from Riverside Family Medicine.  

The Board finds that the first remand instruction has been completed and that there is no reasonable possibility that additional effort would produce the records not obtained.  

The Veteran was also afforded a VA examination and medical opinion in May 2012.  This satisfies the second remand instruction.  Another examination and opinion was provided in August 2009.  The Board acknowledges that the Veteran has disagreed with the findings of the May 2012 examiner; however, it does not appear that this is based on any inadequacy of the examination itself.  Rather, the Veteran asserted that he "was not pleased" with the VA doctor who "wants to consist[e]ntly say that my back injury is not service connected and that I was born this way." (see June 25, 2012 correspondence).  Similarly, with respect to the August 2009 examination, the Veteran testified that "I don't agree with that exam to be honest with you,"  which the Board understands fully.  The Veteran's disagreement with the conclusion of an examiner does not identify any inadequacy in the examination.  In this regard, the Board understands that the Veteran does not agree with the conclusion of the examiners.  If there was no disagreement, there would be no reason for the Veteran to have appealed his case to the Board.  However, the fact that there is a "disagreement" does not provide a basis to get yet another examination, and/or remand the case once again.  

The Veteran also testified that he was medicated during the August 2009 examination, and that the power went out in the building during the examination.  As to medication, this might impact the degree of symptoms noted; however, there is no question that the Veteran has a current back disability and experiences back symptoms.  A reduced severity of symptoms due to medication would not reasonably be expected to have affected the examiner's finding as to the etiology of the Veteran's current back disabilities.  

As to the power going out in the building, the Veteran has not described how this affected the adequacy of the examination or the examiner's opinion.  In sum, there has been no specific allegation of inadequacy of either examination.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The RO readjudicated the claim in satisfaction of the third remand instruction.  Accordingly, the Board finds that there has been substantial compliance with the October 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Finally, the Board notes that when conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the undersigned Veterans Law Judge discussed at length with the Veteran the extent of post-service treatment and the identities of all treatment providers.  The record was held open for 60 days so that the Veteran could obtain and submit treatment records from these providers.  Regarding the issues material to substantiating the claim, the Veterans Law Judge specifically informed the Veteran that "we're trying to connect the back problem you had in service to the back problem you have now, so treatment records in between that time would be great."  

It was on the basis of this discussion and subsequent correspondence from the Veteran that the Board remanded the case to seek and obtain additional treatment records.  The Board finds that the hearing was conducted in compliance with 38 C.F.R. § 3.103.




ORDER

Service connection for a back disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


